Exhibit 10.6

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

Supplemental Agreement No. 12

to

Purchase Agreement No. 3712

between

The Boeing Company

And

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

THIS SUPPLEMENTAL AGREEMENT, entered into as of June 24, 2019 by and between THE
BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION (Customer);

W I T N E S S E T H:

A. WHEREAS, the parties entered into Purchase Agreement No. 3712, dated
December 14, 2011 (Purchase Agreement), relating to the purchase and sale of
certain Boeing Model 767-3S2F Aircraft (the Aircraft); and

B. WHEREAS, Customer desires to exercise six (6) Option Aircraft, which shall be
designated as Block C Aircraft, with delivery months as set forth in the table
below (SA-12 Option Exercise Aircraft):

 

Delivery Month &

Year for Exercised

Option Aircraft

   Block

[*]

   Block C

[*]

   Block C

[*]

   Block C

[*]

   Block C

[*]

   Block C

[*]

   Block C

 

 

BOEING PROPRIETARY

SA12-1

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No. 12 to

Purchase Agreement No. 3712

 

C. WHEREAS, Customer desires to add six (6) Option Aircraft to the Purchase
Agreement, hereinafter referred to as Option Aircraft, with delivery months as
set forth in the table below:

 

Delivery Month &

Year for Option

Aircraft

   Block [*]    Option Aircraft [*]    Option Aircraft [*]    Option Aircraft
[*]    Option Aircraft [*]    Option Aircraft [*]    Option Aircraft

D. WHEREAS, Customer desires to cancel six (6) Purchase Rights from the Purchase
Agreement.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1. Remove and replace, in its entirety, the Table of Contents with the revised
Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 12.

2. Boeing and Customer acknowledge and agree that upon execution of this
Supplemental Agreement No. 12 and upon fulfillment of the conditions described
in Article 11 below, (i) the six (6) Option Aircraft exercised as firm Aircraft
described in Recital Paragraph B above are hereby added to the Purchase
Agreement and are considered by the parties as “Block C Aircraft” and will be
deemed “Aircraft” for all purposes under the Purchase Agreement except as
otherwise described herein, (ii) the six (6) Option Aircraft described in
Recital Paragraph C above are hereby added to the Purchase Agreement as “Option
Aircraft” as described herein and will be deemed such for all purposes under the
Purchase Agreement except as otherwise described herein, and (iii) six (6)
Purchase Rights described in Recital Paragraph D above are hereby cancelled from
the Purchase Agreement decreasing the total quantity of Purchase Rights to
thirty-two (32).

 

 

BOEING PROPRIETARY

SA12-2

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

Supplemental Agreement No. 12 to

Purchase Agreement No. 3712

 

3. Revise and replace in its entirety, Table 1-B with a revised Table 1-B,
attached hereto, to add the six (6) Aircraft described in Recital Paragraph B
above to Table 1-B.

4. Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106156R2, Option Aircraft, with Letter Agreement
FED-PA-03712-LA-1106156R3, Option Aircraft, attached hereto, to reflect the [*]
for the Option Aircraft described in Recital Paragraph C above.

5. Revise and replace in its entirety Attachment 1 to Letter Agreement
FED-PA-03712-LA-1106156R2, Option Aircraft, attached hereto, to reflect (i) the
deletion of the Option Aircraft referred to in Recital Paragraph B above, and
(ii) the addition of the Option Aircraft described in Recital Paragraph C above.

6. Revise and replace in its entirety Attachment 3 to Letter Agreement
FED-PA-03712-LA-1106156R2, Option Aircraft, attached hereto, to reflect the
exercise of the Option Aircraft described in Recital Paragraph B above.

7. Revise and replace in its entirety Attachment 4 to Letter Agreement
FED-PA-03712-LA-1106156R2, Option Aircraft, attached hereto, to reflect (i) the
exercise of the Option Aircraft described in Recital Paragraph B above and
(ii) the addition of the Option Aircraft described in Recital Paragraph C above.

8. Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106158R4, Right to Purchase Additional Aircraft, with Letter
Agreement FED-PA-03712-LA-1106158R5, Right to Purchase Additional Aircraft,
attached hereto, to reflect the cancellation of six (6) Purchase Rights as
described in Recital Paragraph D above, resulting in a revised quantity of
thirty-two (32) Purchase Rights.

9. Revise and replace in its entirety Letter Agreement
FED-PA-03712-LA-1106614R3, Special Matters for Purchase Right Aircraft, with
Letter Agreement FED-PA-03712-LA-1106614R4, Special Matters for Purchase Right
Aircraft, attached hereto, to reflect the letter agreement revision described in
Paragraph 7 above.

10. For the sake of clarity, the parties confirm and agree that the (i) six (6)
Block C Aircraft described in Recital Paragraph B above added herein shall be
subject to Letter Agreement FED-PA-03712-LA-1106159R1, Special Matters
Concerning [*] and Letter Agreement FED-PA-03712-LA-1106584R4, Aircraft
Performance Guarantees.

 

 

BOEING PROPRIETARY

SA12-3

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.

 



--------------------------------------------------------------------------------

Supplemental Agreement No. 12 to

Purchase Agreement No. 3712

 

11. As a result of the changes incorporated in this Supplemental Agreement
No. 12, Customer will [*] applicable to each of the six (6) Block C Aircraft
described in Recital Paragraph B above and added to the Purchase Agreement
pursuant to this Supplemental Agreement No. 12 and (ii) an Option Deposit [*]
for each of the six (6) Option Aircraft described in Recital Paragraph C above
and added to the Purchase Agreement pursuant to this Supplemental Agreement
No. 12. The foregoing results in an [*] (SA-12 Payment Amount). For clarity, the
terms “pre-delivery payment(s)”, “PDP(s)” and “advance payment(s)” are used on
an interchangeable basis. [*].

12. This Supplemental Agreement No. 12 to the Purchase Agreement shall not be
effective until executed and delivered by the parties on or prior to June 28
2019.

13. References in the Purchase Agreement and any supplemental agreements and
associated letter agreements to the tables, exhibits, supplemental exhibits and
letter agreements listed in the left column of the below table shall be deemed
to refer to the corresponding tables, exhibits, supplemental exhibits and letter
agreements listed in the right column of the below table.

 

Reference    Replacement Reference FED-PA-03712-LA-1106156R2   
FED-PA-03712-LA-1106156R3 FED-PA-03712-LA-1106158R4    FED-PA-03712-LA-1106158R5
FED-PA-03712-LA-1106614R3    FED-PA-03712-LA-1106614R4

 

 

BOEING PROPRIETARY

SA12-4

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.

 



--------------------------------------------------------------------------------

Supplemental Agreement No. 12 to

Purchase Agreement No. 3712

 

EXECUTED as of the day and year first above written.

THE BOEING COMPANY

 

By:  

/s/ Laura Ford

Its:   Attorney-In-Fact FEDERAL EXPRESS CORPORATION By:  

/s/ Kevin Burkhart

Its:   Vice President Aircraft Acquisition

 

BOEING PROPRIETARY

SA12-5

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     SA Number  

ARTICLES

  

1

  Quantity, Model and Description   

2

  Delivery Schedule   

3

  Price   

4

  Payment   

5

  Additional Terms   

TABLES

  

1-A

  Firm Aircraft Information Table      10  

1-A1

  Block B and Block C Aircraft Information Table      11  

1-A2

  Block E, Block F and Block G Aircraft Information Table      11  

1-B

  Exercised Option Aircraft Information Table      12  

1-B1

  Exercised Block D Option Aircraft Information Table      2  

1-C

  Exercised Purchase Right Aircraft Information Table      2  

EXHIBIT

    

A

  Aircraft Configuration      4  

B

  Aircraft Delivery Requirements and Responsibilities   

SUPPLEMENTAL EXHIBITS

  

AE1

  Escalation Adjustment/Airframe and Optional Features   

BFE1

  BFE Variables      2  

CS1

  Customer Support Variables   

EE1

  Engine Escalation, Engine Warranty and Patent Indemnity   

SLP1

  Service Life Policy Components   

 

FED-PA-03712       SA-12    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

     SA Number  

LETTER AGREEMENTS

  

LA-1106151R2

  LA-Special Matters Concerning [*] – Option      Aircraft and Certain Purchase
Right Aircraft      6  

LA-1106152

  LA-Special Matters Concerning [*] – Firm Aircraft   

LA-1106153

  LA-Liquidated Damages Non-Excusable Delay   

LA-1106154R2

  LA-Firm Aircraft and Option Aircraft Delivery Matters      6  

LA-1106155

  LA-Open Configuration Matters   

LA-1106156R3

  LA-Option Aircraft      12     Attachment 1 to LA-1106156R3      12    
Attachment 2 to LA-1106156R3      6     Attachment 3 to LA-1106156R3      12    
Attachment 4 to LA-1106156R3      12  

LA-1106157

  AGTA Amended Articles   

LA-1106158R5

  LA-Right to Purchase Additional Aircraft      12  

LA-1106159R1

  LA-Special Matters Concerning [*]      1  

LA-1106160

  LA-Spare Parts Initial Provisioning   

LA-1106163

  LA-Demonstration Flight Waiver   

LA-1106177R1

  LA-[*]      6  

LA-1106207R1

  LA-Special Matters Firm Aircraft      1  

LA-1106208R2

  LA-Special Matters Option Aircraft      1  

LA-1106574R1

  LA-Agreement for Deviation from the [*]      6  

LA-1106584R4

  LA-Aircraft Performance Guarantees      6  

LA-1106586

  LA-Miscellaneous Matters   

LA-1106614R4

  LA-Special Matters for Purchase Right Aircraft      12  

LA-1106824

  LA-Customer Support Matters   

LA-1208292R2

  LA-Special Matters Concerning [*] – Block B, Block C, Block E, Block F and
Block G Aircraft      6  

LA-1208296R1

  LA-Special Matters for Block D Option Aircraft      6  

LA-1208949R1

  LA-Special Matters for Aircraft in Table 1-A1      11  

6-1162-SCR-146R2

  LA Special Provision - Block B and Block G Aircraft      11  

LA-1306854R1

  Performance Guarantees, Demonstrated Compliance      6  

6-1162-LKJ-0696R6

  LA-[*]      6  

6-1162-LKJ-0705

  LA-Special Matters for Block E, Block F and Block G Aircraft in Table 1-A2   

6-1162-LKJ-0707

  LA- Agreement Regarding [*]      6  

6-1162-LKJ-0709

  [*] Special Matters      6  

6-1162-LKJ-0728

  Special Matters – SA-8 Early Exercise Aircraft      8  

6-1162-LKJ-0744

  Special Considerations – SA-10 Accelerated Aircraft      10  

6-1169-LKJ-0773

  Special Matters – SA-11      11  

 

 

FED-PA-03712       SA-12   

BOEING PROPRIETARY

 

  

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENTS

  

DATED AS OF:

Supplemental Agreement No. 1

   June 29, 2012

Supplemental Agreement No. 2

   October 8, 2012

Supplemental Agreement No. 3

   December 11, 2012

Supplemental Agreement No. 4

   December 10, 2013

Supplemental Agreement No. 5

   September 29, 2014

Supplemental Agreement No. 6

   July 21, 2015

Supplemental Agreement No. 7

   April 18, 2016

Supplemental Agreement No. 8

   June 10, 2016

Supplemental Agreement No. 9

   February 16, 2017

Supplemental Agreement No. 10

   May 10, 2017

Supplemental Agreement No. 11

   June 18, 2018

Supplemental Agreement No. 12

   , 2019

 

FED-PA-03712       SA-12    BOEING PROPRIETARY   



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]     

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

FED-PA-03712-LA-1106156 R3

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:    Option Aircraft Reference:    Purchase Agreement No. 3712 (Purchase
Agreement) between The Boeing Company (Boeing) and Federal Express Corporation
(Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712-LA-1106156R2 in its entirety. All terms used but not defined in
this Letter Agreement shall have the same meaning as in the Purchase Agreement.

1. Right to Purchase Option Aircraft.

Subject to the terms and conditions contained in this Letter Agreement, Customer
has the option to purchase thirty-five (35) additional Model 767-3S2F aircraft
as option aircraft (Option Aircraft) and fifteen (15) additional Model 767-3S2F
aircraft as Block D option aircraft (Block D Option Aircraft). Except as set
forth herein, and in the Purchase Agreement, the Block D Option Aircraft are
considered Option Aircraft.

2. Delivery.

The number of Option Aircraft and associated delivery months are listed in the
Attachment 1 to this Letter Agreement. The number of Block D Option Aircraft and
associated delivery months are listed in the Attachment 2 to this Letter
Agreement.

3. Configuration.

The configuration for the Option Aircraft will be the Detail Specification for
model 767-3S2F aircraft at the revision level in effect at the time of
Supplemental Agreement. Such Detail Specification will be revised to include
(i) changes required to obtain required regulatory certificates and (ii) other
changes as mutually agreed upon by Customer and Boeing.

4. Price.

4.1 The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for each of the Option Aircraft shall remain in base year [*] and
such prices will be subject to escalation in accordance with the Purchase
Agreement.

 

 

FED-PA-03712-LA-1106156R3    SA-12 Option Aircraft    Page 1 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

4.2 Subject to the provisions of Letter Agreement FED-PA-03712-LA-1106151R2
titled “Special Matters Concerning [*] – Option Aircraft and Certain Purchase
Right Aircraft” the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Option Aircraft will be adjusted for
escalation in accordance with the Purchase Agreement.

4.3 The Advance Payment Base Price for each exercised Option Aircraft shall be
developed in accordance with the terms of the Purchase Agreement and determined
at the time of Supplemental Agreement.

5. Payment.

5.1 Customer will pay an option deposit to Boeing in the amount of [*] (Option
Deposit) for each of the six (6) Option Aircraft added to the Purchase Agreement
pursuant to Supplemental Agreement No. 12 to the Purchase Agreement (SA-12). The
parties acknowledge that Customer has previously paid an Option Deposit to
Boeing in the amount of [*] for (i) each of the fifteen (15) Block D Option
Aircraft added to the Purchase agreement pursuant to Supplemental Agreement
No. 1 to the Purchase Agreement, (ii) each of the twenty-nine (29) Option
Aircraft in Attachment 1 prior to the execution of SA-12. If Customer exercises
an option, the Option Deposit will be credited against the first advance payment
due. [*].

5.2 At execution of this Letter Agreement, advance payments will be payable as
specified in the Purchase Agreement. The remainder of the Aircraft Price for the
Option Aircraft will be paid at the time of delivery.

6. Option Exercise.

6.1 Customer will exercise [*], by giving written notice to Boeing on or before
the first business day of the month that is [*] months prior to the month of
delivery [*] (Option Exercise Date). [*].

 

 

FED-PA-03712-LA-1106156R3    SA-12 Option Aircraft    Page 2 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

6.2 [*].

6.2.1 [*].

6.2.2 [*].

 

 

FED-PA-03712-LA-1106156R3    SA-12 Option Aircraft    Page 3 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

6.2.3 [*].

6.2.4 [*].

6.3 The parties agree that Option Aircraft, once exercised, will be added to
Table 1-B or Table 1-B1, as applicable, of the Purchase Agreement.

7. [*].

7.1 [*].

7.1.1 [*].

7.1.2 [*].

8. [*].

[*].

9. [*].

[*].

10. Supplemental Agreement.

Following Customer’s exercise of an option the parties will sign a supplemental
agreement for the purchase of such Option Aircraft (Supplemental Agreement). The
Supplemental Agreement will include the provisions of the Purchase Agreement as
modified to reflect the provisions of this Letter Agreement.

11. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

 

FED-PA-03712-LA-1106156R3    SA-12 Option Aircraft    Page 4 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Laura Ford

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   June 24, 2019 FEDERAL
EXPRESS CORPORATION By  

/s/ Kevin Burkhart

Its   Vice President Aircraft Acquisition

Attachments

 

FED-PA-03712-LA-1106156R3    SA-12 Option Aircraft    Page 5 BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]     

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

FED-PA-03712-LA-1106158 R5

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:    Right to Purchase Additional Aircraft Reference:    Purchase
Agreement No. 3712 (Purchase Agreement) between The Boeing Company (Boeing) and
Federal Express Corporation (Customer) relating to Model 767-3S2F aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. In addition, this Letter Agreement cancels and supersedes
FED-PA-03712-LA-1106158R4 in its entirety. All terms used but not defined in
this Letter Agreement shall have the same meaning as in the Purchase Agreement.

1. Right to Purchase Incremental Aircraft.

Subject to the terms and conditions contained herein, Customer will have the
right to purchase (Purchase Right) thirty-two (32) additional Boeing
Model 767-3S2F aircraft as purchase right aircraft (Purchase Right Aircraft).

2. Delivery.

The Purchase Right Aircraft delivery positions are [*].

3. Configuration.

The configuration for the Purchase Right Aircraft will be the Detail
Specification for Model 767-3S2F aircraft at the revision level in effect at the
time of the Supplemental Agreement. Such Detail Specification will be revised to
include (i) changes required to obtain required regulatory certificates and
(ii) other changes as mutually agreed upon by Boeing and Customer.

4. Price.

4.1 The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for the Purchase Right Aircraft shall remain in base year [*] and
such prices will be subject to escalation to the scheduled delivery date of the
Purchase Right Aircraft.

 

 

FED-PA-03712-LA-1106158R5    SA-12 Right to Purchase Additional Aircraft    Page
1 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.

 



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

4.2 Subject to the provisions of Letter Agreement FED-PA-03712-LA-1106151R2
“Special Matters Concerning [*] – Option Aircraft and Certain Purchase Right
Aircraft”, the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Purchase Right Aircraft will be adjusted
for escalation in accordance with the Purchase Agreement.

4.3 The Advance Payment Base Price for each exercised Purchase Right Aircraft
shall be developed in accordance with the terms of the Purchase Agreement and
determined at the time of Supplemental Agreement.

5. Payment.

At Supplemental Agreement for the Purchase Right Aircraft, advance payments will
be payable as specified in the Purchase Agreement. The remainder of the Aircraft
Price for the Purchase Right Aircraft will be paid at the time of delivery.

6. Notice of Exercise and Payment of Deposit.

6.1 Customer may exercise a Purchase Right by giving written notice (Notice of
Exercise) to Boeing. All Purchase Right aircraft must be exercised for delivery
no later than [*]. Such Notice of Exercise shall be accompanied by payment, by
electronic transfer to the account specified below, in accordance with the
Purchase Agreement. Such amount will be the initial advance payment due at
execution of the Supplemental Agreement.

 

[*]

6.2 The parties agree that Purchase Right Aircraft, once exercised, will be
added to Table 1-C of the Purchase Agreement.

7. Supplemental Agreement.

Following Customer’s exercise of a Purchase Right in accordance with the terms
and conditions stated herein [*], the parties will sign a supplemental agreement
for the purchase of such Purchase Right Aircraft (Supplemental Agreement) within
thirty (30) calendar days of such exercise (Purchase Right Exercise). The
Supplemental Agreement will include the provisions then contained in the
Purchase Agreement as modified to reflect the provisions of this Letter
Agreement and any additional mutually agreed terms and conditions.

 

 

FED-PA-03712-LA-1106158R5    SA-12 Right to Purchase Additional Aircraft    Page
2 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

8. [*].

[*].

9. General Expiration of Rights.

Each Purchase Right shall expire at the time of execution of the Supplemental
Agreement for the applicable Purchase Right Aircraft, or, if no such
Supplemental Agreement is executed, on [*].

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
foregoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect thereto, and as required
by law.

 

 

FED-PA-03712-LA-1106158R5    SA-12 Right to Purchase Additional Aircraft    Page
3 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Laura Ford

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   June 24, 2019 FEDERAL
EXPRESS CORPORATION By  

/s/ Kevin Burkhart

Its   Vice President Aircraft Acquisition

 

FED-PA-03712-LA-1106158R5    SA-12 Right to Purchase Additional Aircraft    Page
4 BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]         

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

 

FED-PA-03712-LA-1106614 R4

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Special Matters for Purchase Right Aircraft Reference:    Purchase
Agreement No. PA-3712 (Purchase Agreement) between The Boeing Company (Boeing)
and Federal Express Corporation (Customer) relating to Model 767-3S2F aircraft
(Aircraft)

This letter agreement (Letter Agreement) cancels and supersedes Letter Agreement
FED-PA-03712-LA-1106614R3 and amends and supplements the Purchase Agreement. All
terms used but not defined in this Letter Agreement shall have the same meaning
as in the Purchase Agreement. The credit memoranda provided for in this Letter
Agreement will be applicable to exercised Purchase Right Aircraft only
(Exercised Purchase Right Aircraft), as described in letter agreement
FED-PA-03712-LA-1106158R5, Right to Purchase Additional Aircraft.

1. Credit Memoranda.

1.1 [*].

1.2 [*].

1.3 [*].

1.4 [*].

1.5 [*].

2. Escalation of Credit Memoranda.

Unless otherwise noted, the amounts of the Credit Memoranda stated in
Paragraphs 1.1 through 1.5 are in [*] base year dollars and will be escalated to
the scheduled month of the respective Exercised Purchase Right Aircraft delivery
pursuant to the Airframe Escalation formula set forth in the Purchase Agreement
applicable to the Exercised Purchase Right Aircraft. The Credit Memoranda may,
at the election of Customer, be [*].

3. [*].

 

 

FED-PA-03712-LA-1106614R4    SA-12 Special Matters for Purchase Right Aircraft
   Page 1 BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and
(ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959dsp001.jpg]

 

4. Assignment.

Unless otherwise noted herein, the Credit Memoranda described in this Letter
Agreement are provided as a financial accommodation to Customer and in
consideration of Customer’s taking title to the Exercised Purchase Right
Aircraft at time of delivery and becoming the operator of the Exercised Purchase
Right Aircraft. This Letter Agreement cannot be assigned, in whole or in part,
without the prior written consent of Boeing, which will not be unreasonably
withheld.

5. Confidentiality

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Laura Ford

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   June 24, 2019 FEDERAL
EXPRESS CORPORATION By  

/s/ Kevin Burkhart

Its   Vice President

 

FED-PA-03712-LA-1106614R4    SA-12 Special Matters for Purchase Right Aircraft
   Page 2

BOEING PROPRIETARY

 

Omitted Attachments

 

Certain attachments to this exhibit regarding delivery and pricing of certain
B767F aircraft manufactured by The Boeing Company for FedEx have been omitted
pursuant to Item 601(a)(5) of Regulation S-K because the information contained
therein is not material and is not otherwise publicly disclosed. FedEx will
furnish supplementally copies of these attachments to the Securities and
Exchange Commission or its staff upon request.